Citation Nr: 0903841	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-15 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
diabetes mellitus, Type II (DM). 

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension.

3.  Entitlement to service connection for DM.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to service connection for a chronic 
gastrointestinal condition.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and B. S. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating determination of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In August 2005, the veteran appeared at a hearing at the RO 
before a local hearing officer.  In September 2008, the 
veteran appeared at a hearing at the RO before the 
undersigned Veterans Law Judge.  Copies of the transcripts 
are of record.  

The Board notes that the March 2005 rating decision found 
that new and material evidence had been submitted to reopen 
the veteran's claim for service connection for DM.  However, 
a determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of service connection for 
DM.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156a (2002).  The issues have been styled to reflect this 
obligation. 

The issues of entitlement to service connection for 
hypertension, a gastrointestinal disorder, hearing loss, and 
tinnitus, are remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


FINDINGS OF FACT

1.  The RO denied service connection for DM and hypertension 
in December 2002.  The veteran was notified of this decision 
in January 2003 and did not appeal.  Thus, the decision 
became final.

2.  Evidence received since the denials of service connection 
for DM and hypertension in December 2002 raises a reasonable 
possibility of substantiating the claims.

3.  DM is of service origin.  


CONCLUSIONS OF LAW

1.  The RO's December 2002 rating determination denying 
service connection for DM and hypertension is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the December 2002 rating 
determination denying service connection for DM and 
hypertension is new and material and the veteran's claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2008); 
38 C.F.R. § 3.156 (2008).

3.  DM was incurred in service.  38 U.S.C.A. § 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decisions 
on these claims, further assistance is not required to 
substantiate that element of the claim.

As noted above, the RO denied service connection for DM and 
hypertension in December 2002.  The veteran was notified of 
that decision in January 2003 and did not appeal.  Thus, the 
decision became final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a) 
(2008).  Final decisions will be reopened on receipt of new 
and material evidence.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In June 2002, the veteran requested service connection for DM 
as due to Agent Orange exposure and service connection for 
hypertension as secondary to DM.  The veteran indicated that 
he was stationed in Thailand and flew into Saigon several 
times to the Air Base.  

In the December 2002 rating determination, the RO noted that 
the veteran's claim for DM was denied as there was no basis 
on the available evidence of record to establish service 
connection for DM.  The RO indicated that this condition did 
not happen in service nor was it aggravated or caused by 
service.  The RO observed that the veteran's service records 
and DD 214 showed no actual in country service in Vietnam.  
It stated that records showed service in Thailand in 1968 but 
no actual in country service in Vietnam.  

The RO indicated that service connection could be established 
based upon a relationship to herbicide exposure only if 
evidence demonstrated that the veteran either served in 
Vietnam during the Vietnam era or was exposed to herbicides 
through some other military experience.  The RO stated that 
the required service in Vietnam was not shown nor was there 
evidence of exposure to herbicides in any other period of 
service.  The RO indicated that although the VA and private 
treatment records showed complaints and treatment for DM 
there was no evidence linking this condition to any disease 
or injury during service.  It observed that no chronic 
disability subject to service connection was shown in service 
medical records or any other evidence available for review.  

With regard to service connection for hypertension, the RO 
noted that service connection may be granted for a disease or 
injury which resulted from a service connected disability or 
was aggravated thereby.  The RO indicated that the veteran's 
claim for service connection for hypertension as secondary to 
DM was denied because the evidence did not show that DM was 
related to service.  Therefore, service connection for 
hypertension on a secondary basis to this condition could not 
be established.  There was also no evidence showing 
hypertension was incurred or aggravated during military 
service.  The RO stated that there was no chronic disability 
subject to service connection shown in service medical 
records or any other evidence available for review.  

As it relates to the issue of service connection for DM, 
evidence received subsequent to the December 2002 rating 
determination includes continuous diagnoses of DM, the 
testimony of the veteran at his August 2005 local hearing, a 
memorandum indicating that attempts to obtain military pay 
records from the Defense Finance Center to determine if the 
veteran was paid for flights into Vietnam were unsuccessful, 
and the testimony of the veteran at his September 2008 
hearing before the undersigned.  

At his August 2005 hearing, the veteran testified that his 
duty was in Thailand.  He indicated that he was aired out of 
San Francisco and went through Vietnam to let some soldiers 
going to Vietnam out.  At that time, someone threw a 2 x 4 
piece of lumbar into the engine that went through the engine 
causing them to shut the plane down.  He was told that they 
were going to shut the plane down for two to three hours.  
The veteran indicated that this incident happened when he was 
initially deployed.  He noted that they were allowed to get 
off the plane for a few hours and to head into the lower 
quarters.  The veteran reported that when the plane was fixed 
they boarded and continued on to Thailand.  He stated that 
the plane was a civilian plane under military orders.  He 
indicated that his duties were in Thailand and that he made 
no other trips to Vietnam.  The veteran indicated that he did 
not have any paperwork to prove he was in Vietnam.  He 
testified that he had been diagnosed with DM about twenty 
years ago.  

At his September 2008 hearing, the veteran again testified as 
to having landed in Vietnam on his way to Thailand and 
someone having thrown a 2 x 4 into the plane engine.  He 
noted that they were there for 2.5 to three hours before the 
plane was fixed and were allowed to get off and stretch their 
legs.  He stated that he continued on to Thailand after the 
plane was fixed.  He noted that he walked into the airport 
when the plane was being fixed and purchased a soda and then 
returned to the plane.  The airport where he landed was Tan 
Son Nhut Air Force Base in Saigon.  The veteran testified 
that he continued to receive treatment for his DM and that he 
was currently on insulin.  He indicated that he was diagnosed 
as having DM in the 1970's, about five or six years after 
service.  

The Board finds the in-depth testimony of the veteran 
provides a plausible basis for the grant of service 
connection. While the veteran stated that he had flown into 
Vietnam at the time of the previous denial, there was no 
indication that he had actually disembarked the plane at the 
time of the prior denial.  This evidence relates to 
previously unestablished elements of the claim-namely the 
veteran having actually stepped foot on Vietnam soil.  
38 C.F.R. § 3.156(a).  Therefore, the veteran's claim for DM 
is reopened.

With regard to the newly reopened issue of entitlement to 
service connection for DM, the Board notes that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

In certain circumstances, a disease associated with exposure 
to herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309 (e).  A veteran who served in 
the Republic of Vietnam during the Vietnam era is presumed to 
have been exposed during such service to an herbicide agent 
(i.e., Agent Orange).  38 C.F.R. § 3.307(a).

Diseases associated with exposure to certain herbicide agents 
(listed under § 3.309(e)) can be service-connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied.  See 38 C.F.R. § 3.307(a)(6).  DM is one of the 
diseases associated with herbicide agents under § 3.309(e).  
In order to be service-connected under 38 C.F.R. § 3.309(e), 
the DM must have become manifest to a degree of 10 percent or 
more at any time after service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

VA treatment records and private medical records indicate the 
veteran has a diagnosis of DM manifest to a degree of 10 
percent or more, with a more than 20 year history of DM being 
documented.  

In this case, the question is whether the veteran served in 
the Republic of Vietnam and is presumed to have been exposed 
to herbicides.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In a 
July 1997 opinion, VA's General Counsel explained that this 
definition includes personnel who were not actually stationed 
within the borders of the Republic of Vietnam, but were 
present within the Republic's borders for duty or visitation 
purposes.  VAOPGCPREC 27-97 (July 23, 1997).

VA outpatient treatment records show that the veteran has 
insulin dependent DM.  This evidence shows that the disease 
is present to a compensable degree.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).

The evidence that the veteran visited the Republic of Vietnam 
consists of his statements and testimony that his plane had a 
layover in Saigon on the way to Thailand and that he exited 
the plane.  He is competent to provide these statements.  
Furthermore, his statements have been consistent and 
credible.  While there is no official service department 
record of the layover and deplaning, there is no statutory or 
regulatory requirement for such corroboration.  Resolving all 
reasonable doubt in his favor, the Board finds that he had 
visitation in the Republic of Vietnam during the Vietnam era 
and service connection is warranted for DM on a presumptive 
basis.

Resolving all benefit of the doubt in the veteran's favor, 
his claim for service connection for diabetes mellitus is 
granted.  See 38 U.S.C.A. § 5107(b) (West 2002); see Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

As it relates to the issue of whether new and material 
evidence has been received to reopen the claim of service 
connection for hypertension, the Board notes that one of the 
bases for the previous denial of hypertension was that the 
veteran's claim that his hypertension was related to DM was 
not service-connectable as service connection was not 
currently in effect for DM.  

Based upon the above actions, service connection is now in 
effect for DM.  As such, one of the bases for the previous 
denial is no longer applicable.  The veteran has expressed 
his belief that his current hypertension is related to his 
service-connected DM.  The Board notes that there is a known 
medical relationship between DM and hypertension.  This 
evidence relates to previously unestablished elements of the 
claim-a current disability and a link between the current 
disability and a currently service-connected disability.  
38 C.F.R. § 3.156(a).  Therefore, the veteran's claim for 
hypertension is reopened.


ORDER

New and material evidence having been received; the claim for 
service connection for DM is reopened.

New and material evidence having been received; the claim for 
service connection for hypertension is reopened.

Service connection for DM is granted.  


REMAND

As noted above service connection is now in effect for DM.  
The veteran has indicated that it is his belief that his 
current hypertension is related to his DM.  The Board is 
aware of the strong relationship between hypertension and DM.  
The Board further notes that the veteran has not been 
afforded a VA examination to determine the nature and 
etiology of any current hypertension and its relationship, if 
any, to his period of service or his service-connected DM or 
hepatitis.  

Likewise, with regard to the veteran's claim of service 
connection for a gastrointestinal disorder, it has been noted 
that the veteran has possible diabetic gastroparesis.  
Treatment records also note that the veteran's nausea and 
vomiting may be related to his service-connected hepatitis.  
While the Board notes that an October 2007 VA examiner 
indicated that the veteran's inservice episode of 
gastroenteritis was less likely than not related to his 
current stomach problems, the examiner did not address what 
relationship, if any, there was between his current 
gastrointestinal disorders and his service-connected 
hepatitis or now service-connected DM.  

In a related matter, the Board notes that the rating code for 
hepatitis contains various gastrointestinal symptoms such as 
nausea and vomiting.  See 38 C.F.R. § 4.115 (Code 7354).  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  Therefore, a determination 
as to whether or not the veteran currently has a chronic 
gastrointestinal disability that is separate and distinct 
from his service connected hepatitis would be helpful.  

Under 38 C.F.R. § 3.310(a) (revised effective October 10, 
2006), service connection may be granted for disability that 
is proximately due to or the result of a service-connected 
disease or injury.  The regulation permits service connection 
not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a 
service-connected disability.  See 38 C.F.R. § 3.310 (2007).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As to the issues of service connection for hearing loss and 
tinnitus, the Board notes that the veteran was afforded a VA 
audiological examination in October 2005.  In the October 
2005 examination report, the examiner made reference to a 
June 3, 2005, opinion from the veteran's private physician, 
Dr Loden, and provided reasons as to why this opinion was not 
persuasive.  The Board further notes that the June 3, 2005, 
opinion from Dr. Loden is again referred to in the evidence 
section of the November 2005 supplemental statement of the 
case.  The Board has thoroughly reviewed the claims folder 
and does not find the June 2005 opinion of Dr. Loden to be of 
record.  As this opinion is referenced in several places and 
is refuted in the October 2005 VA opinion, it is, without 
doubt, pertinent evidence with regard to the claims of 
service connection for hearing loss and tinnitus.  The Board 
is of the opinion that an attempt should be made to obtain a 
copy of the June 2005 report from Dr. Loden and that it 
should be associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he forward a copy of the June 3, 2005, 
opinion from Dr. Loden, if he has a 
photocopy or the original in his 
possession.  If the veteran does not have 
a copy of the June 3, 2005, report, 
request that he provide the proper 
authorization to obtain a copy of the 
June 3, 2005, report from Dr. Loden.  A 
copy of this report should be associated 
with the record.  If such copy cannot be 
obtained, all efforts to obtain the 
identified June 3, 2005, report should be 
documented in the claims folder.  

2.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of any current hypertension.  The claims 
folder should be made available to the 
examining physician for review.

The examiner should answer the following 
questions: Is it at least as likely as 
not (50 percent probability or greater) 
that any current hypertension, if found, 
is related to the veteran's period of 
active service?  If not, is it at least 
as likely as not that the veteran's 
service-connected DM or hepatitis caused 
or aggravated (permanently worsened) any 
current hypertension?  The examiner 
should provide rationales for these 
opinions.

3.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of any current gastrointestinal disorder.  
The claims folder should be made 
available to the examining physician for 
review.

The examiner should answer the following 
questions:  1) Does the veteran currently 
have a chronic gastrointestinal 
disability that is separate and distinct 
from his service connected hepatitis?  If 
the answer to this question is 
affirmative, what is the diagnosis of the 
gastrointestinal disability?
2) If the answer to the first question is 
affirmative, is it at least as likely as 
not (50 percent probability or greater) 
that the veteran's service-connected DM 
or hepatitis caused or aggravated 
(permanently worsened) any current 
gastrointestinal disorder?  The examiner 
should provide rationale for this 
opinion.

4.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


